Title: William Lee to Dolley Payne Madison, 20 March 1813 (Abstract)
From: Lee, William
To: Madison, Dolley Payne Todd


20 March 1813, Bordeaux. Promises to “send the President a good stock of wine, Brandy and liqueurs” by Ruth Barlow when she returns to the United States.

“You will hear perhaps through the President and Mr Monroe of the ground I took while at Paris concerning the affairs of the Legation.… As there is a Secretary of Legation and a private Secretary to the late minister my desire was to preserve in their hands the Archives seal and Cypher of the Legation and keep the family of the minister together in a sort of official situation until the pleasure of the President should be known. In the preservation of the Papers seal & Cypher I succeeded but Mr Warden … had contrived to get himself acknowledged Consul General! and Chargé d’affairs!!! before the Secretary of Legation could reach Paris. It is the wish of all who love their Country and respect the memory of Mr Barlow that he may not be confirmed by the President.
“Mr Erving is the most proper person to take charge of our affairs; He can have but one objection that of lowering himself in Grade, having already been named Special Minister to Denmark perhaps the hope of bringing our affairs here to a speedy and happy conclusion and thereby having a claim to the appointement of Minister plenipotentiary may induce him to meet the wishes of the President if he should think it proper to name him chargé d’affairs. I cannot describe to you dear Madam the position of poor Mrs Barlow those tender ligaments which bound her so closely to her excellent husband in their perfect union of upwards of thirty years have received a shock which her exquisite sensibility and feeble health will not permit her I fear, to sustain long—it was cruel in Mr Warden to probe deeper into those wounds by opposing the Consoling address presented to her by all our Countrymen at Paris, by refusing to wear with them mourning, by magnifying the letter to Latrobe and by writing her irritating & insulting letters. He discovered thereby a want of delicacy & feeling which I should be unwilling to Ascribe to an Esquimaux. Mrs Barlow had been his friend & had to my knowledge prevented her husband soliciting the removal of Warden for whose character he had the Utmost contempt.
“The death of Mr Barlow is one of the Severest misfortunes I ever met with, He was my sheet Anchor. For upwards of twenty years our interests were inseperable. I feel now as if I stood alone in the world completely reduced to my own resources which also the pressure of the times do not permit me to exercise to Advantage.…
“I have not solicited any of my friends to mention me to the president. I have no claims on him nor on my country but if any thing should occur in which my feeble talents would be employed to the Advantage of both and at the same time secure me an existance to which my ambition is now bounded I should be the happiest mortal living.
“Respecting our affairs here I am much of the same opinion as when I wrote the President by the Wasp and Hornet a promise indemnity at a future day (and this nation is not now in a situation to do better) with some commercial advantages all of which might be comprised in a short treaty of a few articles is all we can obtain. Indeed it is all we could expect to see carried into effect. The broad basis contemplated by Mr Barlow can hardly be adopted and realized in the present distracted state of Europe—whoever has charge of our affairs here if they would confine themselves to this I think before the next session of Congress something satisfactory might be terminated.

“Much has been said about the Youth of Mr Thos. Barlow and his appointement as Secretary of legation has been very improperly censured—he is very discreet has received a good Education and is about nineteen years of age. There are many examples of Secretaries of Legation being under his Age.”
